DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8, 10, 16, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the DCI carries first resource indication information…and second resource indication information…” which makes the claim indefinite.  It’s unclear if the “first and second resource indication information” are part of/comprised within “at least one piece of resource indication information” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 2 recites the limitation “a target PUSCH”, on multiple lines, which makes the claim indefinite.  It’s unclear if this limitation refers to “a PUSCH” recited in claim 1 or not.  Examiner will interpret as best understood.
	
Claim 2 recites the limitation “the DCI carries only one piece of third resource indication information…” which makes the claim indefinite.  It’s unclear if the “one piece of third resource indication information” are part of/comprised within “at least one piece of resource indication information” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 2 recites the limitation “the DCI carries only one piece of fifth resource indication information…” which makes the claim indefinite.  It’s unclear if the “one piece of third resource indication information” are part of/comprised within “at least one piece of resource indication information” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 5 recites the limitation “a target PUSCH”, on multiple lines, which makes the claim indefinite.  It’s unclear if this limitation refers to “a PUSCH” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 5 recites the limitation “the DCI carries only one piece of fourth resource indication information…” which makes the claim indefinite.  It’s unclear if the “one piece of third resource indication information” are part of/comprised within “at least one piece of resource indication information” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 8 recites the limitations “a first target PUSCH” and “a second target PUSCH” which make the claim indefinite.  It’s unclear if these limitations refer to “a PUSCH” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 8 recites the limitation “the target PUSCH” which makes the claim indefinite.  It’s unclear if this limitation refers to “a first target PUSCH”, “a second target PUSCH”, or “a PUSCH” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 8 recites the limitation “wherein the DCI carries first resource indication information…and second resource indication information…” which makes the claim indefinite.  It’s unclear if the “first and 
Claim 10 recites the limitation “wherein the DCI carries first resource indication information…and second resource indication information…” which makes the claim indefinite.  It’s unclear if the “first and second resource indication information” are part of/comprised within “at least one piece of resource indication information” recited in claim 9 or not.  Examiner will interpret as best understood.
Claim 10 recites the limitation “a target PUSCH”, on multiple lines, which makes the claim indefinite.  It’s unclear if this limitation refers to “a PUSCH” recited in claim 9 or not.  Examiner will interpret as best understood.
Claim 10 recites the limitation “the DCI carries only one piece of third resource indication information…” which makes the claim indefinite.  It’s unclear if the “one piece of third resource indication information” are part of/comprised within “at least one piece of resource indication information” recited in claim 9 or not.  Examiner will interpret as best understood.
Claim 10 recites the limitation “the DCI carries only one piece of fifth resource indication information…” which makes the claim indefinite.  It’s unclear if the “one piece of third resource indication information” are part of/comprised within “at least one piece of resource indication information” recited in claim 9 or not.  Examiner will interpret as best understood.
Claim 13 recites the limitation “the DCI carries only one piece of fourth resource indication information…” which makes the claim indefinite.  It’s unclear if the “one piece of third resource indication information” are part of/comprised within “at least one piece of resource indication information” recited in claim 9 or not.  Examiner will interpret as best understood.
Claim 16 recites the limitation “wherein the DCI carries first resource indication information…and second resource indication information…” which makes the claim indefinite.  It’s 
Claim 16 recites the limitations “a first target PUSCH” and “a second target PUSCH” which make the claim indefinite.  It’s unclear if these limitations refer to “a PUSCH” recited in claim 9 or not.  Examiner will interpret as best understood.
Claim 16 recites the limitation “a target PUSCH” which makes the claim indefinite.  It’s unclear if this limitation refers to “a first target PUSCH”, “a second target PUSCH”, or “a PUSCH” recited in claim 9 or not.  Examiner will interpret as best understood.
Claim 21 recites the limitation “the DCI carries only one piece of fourth resource indication information…” which makes the claim indefinite.  It’s unclear if the “one piece of third resource indication information” are part of/comprised within “at least one piece of resource indication information” recited in claim 17 or not.  Examiner will interpret as best understood.
Claim 21 recites the limitation “a target PUSCH” which makes the claim indefinite.  It’s unclear if this limitation refers to “a PUSCH” recited in claim 17 or not.  Examiner will interpret as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-10, 13, 16, 17, 21, 23, 34, 37, 40 are rejected under 35 U.S.C. 102 (a) as being anticipated by Gao et al (USPN 2020/0374730).

	Regarding claim 1, Gao discloses 
	a transmission method for a mobile terminal, comprising: (method for reporting A-CSI [0031-0034]
	receiving Downlink Control Information (DCI) sent by a network side, wherein the DCI is configured to indicate a scheduling of an uplink service data and indicate to report an Aperiodic-Channel State Information (A-CSI) report (receiving DCI sent by base station, FIGs. 1, 2 #110, in which the DCI contains timing information for transmission of uplink data in PUSCH and A-CSI [0034, 0038-0041, 0044, 0053, 0059]
	performing a physical layer transmission processing of a to-be-transmitted uplink service data and the A-CSI report on a Physical Uplink Shared Channel (PUSCH) (wirelessly transmits PUSCH data along with A-CSI report to base station [0082-0084, 0053, 0059], FIG. 4)
	wherein the DCI carries at least one piece of resource indication information and the PUSCH is determined according to the at least one piece of resource indication information (DCI contains information for indicating timing of PUSCH to be used for A-CSI transmission [0034, 0053, 0058-0062]

	Regarding claim 17, Gao discloses mobile device comprising processor executing instructions stored in memory to perform the invention [0101-0104, 0071]


	Regarding claim 9, Gao discloses
a transmission method for a network device, comprising: (method for downlink transmission by base station [0085-0093], FIG. 5
	sending, to a mobile terminal, Downlink Control Information (DCI) configured to indicate a scheduling of an uplink service data and indicate to report an Aperiodic-Channel State Information (A-CSI) report (DCI sent by base station, FIGs. 1, 2 #110, in which the DCI contains timing information for transmission of uplink data in PUSCH and A-CSI [0034, 0038-0041, 0044, 0053, 0059]
	performing a reception processing of the uplink service data and the A-CSI report on a Physical Uplink Shared Channel (PUSCH) (receiving PUSCH data along with A-CSI report from terminal [0082-0084, 0053, 0059], FIG. 4)
 	wherein the DCI carries at least one piece of resource indication information and the PUSCH is determined according to the at least one piece of resource indication information (DCI contains information for indicating timing of PUSCH to be used for A-CSI transmission [0034, 0053, 0058-0062]

 	Regarding claim 34, Gao discloses base station comprising processor executing instructions stored in memory to perform the invention [0097-0102], FIG. 6

	Regarding claims 2, 10, Gao discloses “wherein the DCI carries first resource indication information corresponding to the uplink service data and second resource indication information corresponding to the A-CSI report, the first resource indication information corresponds to a first slot offset value, and the second resource indication information corresponds to a second slot offset value; the performing the physical layer transmission processing of the to-be- transmitted uplink service data and the A-CSI report on the PUSCH comprises: performing the physical layer transmission processing of the to-be- transmitted uplink service data and the A-CSI report on a target PUSCH; wherein the target PUSCH is determined according to a larger one of the first slot offset value and the second slot offset value” DCI containing X, Y, K2 offsets with K2 offset being used to indicate position for transmitting A-CSI in PUSCH with Y offset for transmitting CSI [0038, 0044, 0059]

	Regarding claims 5, 13, 21, Gao discloses “wherein the DCI carries only one piece of fourth resource indication information corresponding to a fourth slot offset value; the performing the physical layer transmission processing of the to-be- transmitted uplink service data and the A-CSI report on the PUSCH comprises: performing the physical layer transmission processing of the to-be- transmitted uplink service data and the A-CSI report on a target PUSCH; wherein the target PUSCH is determined according to the fourth slot offset value“ DCI containing offset Y which is used by mobile to determine start of slot with PUSCH carrying A-CSI [0044]

	Regarding claims 7, 23, 40, Gao discloses “wherein the performing the physical layer transmission processing of the to-be- transmitted uplink service data and the A-CSI report on the target PUSCH comprises: transmitting the to-be-transmitted uplink service data and a preset data on the target PUSCH, wherein the preset data is one of: the A-CSI report generated based on a CSI reference resource“ terminal transmitting PUSCH data and A-CSI report on PUSCH, wherein CSI report is generated based on a reference signal measurement [0058-0062, 0034, 0053]

	Regarding claims 8, 16, Gao discloses “wherein the DCI carries first resource indication information corresponding to the uplink service data and second resource indication information corresponding to the A-CSI report, the first resource indication information corresponds to a first slot offset value, and the second resource indication information corresponds to a second slot offset value; the performing the physical layer transmission processing of the to-be- transmitted uplink service data and the A-CSI report on the PUSCH comprises: transmitting the to-be-transmitted uplink service data on a first target PUSCH corresponding to the first slot offset value and transmitting the A-CSI report through a second target PUSCH corresponding to the second slot offset value, in the case that the first slot offset value and the second slot offset value are different“ DCI containing Y, K2 offsets with K2 offset being used to indicate position for transmitting A-CSI in PUSCH with Y offset for transmitting CSI [0038, 0044, 0059]

 	Regarding claim 37, Gao discloses “wherein the transmitting the to-be-transmitted uplink service data and the preset data on the target PUSCH comprises: in the case that the A-CSI repart is able to be generated based on the CSI reference resource or the target reference signal. transmitting the to-be-transmitted uplink service data and the generated A-CSI report on the target PUSCH“ terminal measures CSI-RS for A-CSI report and transmits A-CSI with uplink data in PUSCH [0058-0062, 0034, 0053]

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 38, 39, 41, 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Papasakellariou et al (USPN 2015/0244443)	FIG. 5
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469